Citation Nr: 0736177	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-31 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches with 
blackouts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has attributed his headaches to a physical 
assault upon him during his service in Korea.  In 1978, the 
veteran reported that he was suffering blackouts and 
hallucinations.  Two subsequent EEGs revealed abnormal brain 
activity, for which the veteran has been receiving a non-
service connected pension since 1978.  A 2004 EEG at the VA 
Medical Center (VAMC) in Lake City, Florida, indicated that 
the veteran's brain activity continues to be abnormal.  

According to the National Personnel Records Center (NPRC), 
the veteran's service personnel records, including his 
service medical records, were lost in the 1973 fire at that 
facility.  The Board notes that there is a heightened 
obligation to assist a claimant in the development of a 
claim, to explain findings and conclusions, and to consider 
carefully the benefit of the doubt rule in cases in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  Russo v. 
Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); see also Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005).  In this case, the RO has made 
little effort to assist the veteran in reconstructing his 
file.  The veteran was not asked to provide NA Forms 13055 
and 13075, which are used to reconstruct missing service 
medical records and personnel files.  There was also no 
effort to obtain morning reports or other alternative 
records, which may indicate that the veteran was treated for 
a head injury as a result of an in-service physical assault.  
Upon remand, additional measures should be taken in an 
attempt to reconstruct the veteran's service records and to 
assist in the development of his claim.  

In correspondence dated August 2005, the veteran indicated 
that he has sought treatment for migraines from both private 
and VA treatment providers.  Treatment records from VAMC Lake 
City consist only of progress notes dated February and March 
2004, as well as an EEG report dated April 2004.  No private 
treatment records have been submitted.  The veteran should 
identify all treatment providers from whom he has sought 
treatment for headaches or neurological dysfunction, and a 
request for those records should be made.  

A review of the file also indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  The bases for SSA's granting 
disability benefits are unclear.  Upon remand, SSA should be 
contacted and the veteran's disability records associated 
with his claims file.  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b) 
have been interpreted to apply to all aspects of service 
connection claims, to include the initial disability rating 
and effective date elements of the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to comply 
with Dingess.

Accordingly, the case is REMANDED for the following action:

1.   Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include 
the rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
that grant will be assigned.

2.   Request that the veteran complete NA 
Form 13055, Request for Information Needed 
to Reconstruct Medical Data and NA Form 
13075, Questionnaire About Military 
Service.  He should provide as much detail 
as he can about his military service and 
his in-service injury, to include his full 
company designation, the name and location 
of any facility in which he was treated, 
the dates and length of his treatment, and 
any other information that may assist VA 
in locating relevant medical records.  

Once the information is received, forward 
it to the NPRC and/or the U.S. Army Joint 
Services Records Research Center so that a 
search of alternative sources can be 
undertaken.  Specific requests should be 
made for morning reports and other 
alternative records showing a head injury 
as a result of a physical assault upon the 
veteran in Korea.  If the veteran is able 
to identify a facility at which he was 
treated, a request should also be made of 
that facility for any records of his 
treatment.

3.   The veteran should be asked to 
identify all non-VA and VA medical care 
providers who have treated or evaluated 
him for headaches and/or neurological 
dysfunction.  After securing the necessary 
releases, the RO should obtain those 
treatment records.  

4.  Contact the SSA and request copies of 
all adjudications regarding the veteran 
and accompanying medical records relied 
upon in those determinations.  

5.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
